Title: Thomas Jefferson to Jeremiah A. Goodman and Nimrod Darnil, 31 January 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.,Darnil, Nimrod


          Messrs Goodman & Darnell Monticello Jan. 31. 13. 
          Be pleased to deliver to mr Samuel J. Harrison my crop of tobacco of the last year now on hand, as fast as it is inspected. lose no time in getting it ready, and spare no pains in handling it in the best manner, stemming conscientiously what you would have stemmed exactly had it still been kept on hand for sale
          
            Th:
            Jefferson
        